oe, Case 1:19-cr-00444-RMB Document Us. Dard eRt et whage 1 of 1

United States Attorney
Southern District of New York

 

 

The Silvio L Molla Building
One Saint Andrew's Plaza
New York, New York 10007

November 18, 2019

 

 

 

VIA ECF
The Honorable Richard M. Berman MEMO ENDORSED
United States District Court USDC SDNY
Southern District of New York DOCUMENT
United States Courthouse ELECTRONICALLY FILED
500 Pear! Street .
New York, New York 10007 DOC i: /
DATE FILED:

 

 

 

 

 

 

 

 

 

 

 

Re: United States v. Dupont, 19 Cr. 444 (RMB)
Dear Judge Berman:

A status conference in the above-captioned case previously was scheduled for Monday,
November 18, 2019, at 9:15 a.m. Due to an apparent medical issue, the defendant was unable to
be produced for court at that time. Accordingly, the parties jointly respectfully request a brief
adjournment to Wednesday, November 20, 2019, at 10:30 am"which we understand may be
available in the Court’s schedule,

The Government separately notes that it currently is unaware of the precise nature of the
defendant’s medical issue, and accordingly respectfully advises the Court that application for a
further adjournment may be necessary, subject to obtaining additional information from the Bureau
of Prisons. Should the defendant require additional ongoing medical treatment, the Government
will confer with defense counsel and with the Court regarding appropriate next steps.

Additionally, the Government respectfully requests the exclusion of speedy trial time until
the next scheduled conference, to allow for time for the production and review of discovery, and
for the purposes of discussing possible pre-trial disposition, and counsel for the defendant consents
to this request.

 

i

x ‘A, A ‘ourn ment nan kd. Time Respectfully submitted,
’ wv

is “excludes! guy watt +0 GEQFFREY S. BERMAN
A Speedy vial Act for Unijed States Attorney

 

 

He veasons sek froth iv
His letkr. By Yo

 

Alex Rossmiller

 

 

Assistant United States Attorney
Tel.: (212) 637-2415

SO ORDERED;
bates. WAL AMS r ‘a ECF)
ichard M, Berman, U.S.D.J.

 

 

 
